— Appeal from a new *1427sentence of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered February 11, 2010 imposed upon defendant’s conviction of criminal possession of a controlled substance in the third degree. Defendant was resentenced pursuant to the 2009 Drug Law Reform Act upon his 2003 conviction.
It is hereby ordered that the sentence so appealed from is unanimously affirmed (see People v Hill, 82 AD3d 77 [2011]). Present — Smith, J.P., Carni, Sconiers, Green and Gorski, JJ.